Citation Nr: 0301133	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-06 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the son of the veteran who is reported to 
have active service from August 1968 to August 1972.


FINDINGS OF FACT

1.  The appellant was born in February 1974, and is the 
son of the veteran.

2.  In a February 2001 rating decision of which the 
veteran was notified on March 6, 2001, the veteran was 
awarded a permanent and total disability rating based on a 
service-connected disability effective May 16, 2000.

3.  In February 2001, the RO received the appellant's 
original Department of Veterans Affairs (VA) Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, relating to a program of education he intended 
to pursue with an expected date of enrollment in October 
2001.

4.  The appellant reached his 26th birthday before the 
effective date of a finding of permanent total service-
connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35 have not been met.  38 U.S.C.A. 
§§ 3501, 3512 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
21.3021, 21.3030, 21.3040, 21.3041 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that since this matter will 
ultimately be determined as a matter of law, further 
development under the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA) is 
unnecessary.  More specifically, the Board finds that the 
salient facts of record are not in dispute, and that 
therefore there is no reasonable possibility that further 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  In addition, even with the 
application of the VCAA, the record reflects that 
appellant was advised in the June 2001 statement of the 
case that the facts did not warrant entitlement to 
education benefits as a matter of law, clearly inferring 
that no further development was needed or warranted, and 
that therefore any additional action to develop the claim 
would have to be taken by the appellant.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further 
observes that appellant has been provided with the 
applicable law and regulations, and that there is no 
indication that there are any outstanding pertinent 
records that have not been obtained or that are not 
sufficiently addressed in records contained in the claim 
file.  Accordingly, the Board finds that additional 
development of this matter is not required under the VCAA.

The claimant essentially contends that while basic 
eligibility for Chapter 35 benefits could not be 
established until the veteran was determined by the 
regional office (RO) to have permanent total service-
connected disability, and that such determination was not 
effective until after the veteran reached the age of 26, 
since the VA should have found the veteran to have 
permanent total service-connected disability at an earlier 
date, he should be considered eligible for such benefits.  
Appellant and the veteran alternatively contend that 
misinformation provided by certain VA officials, or the 
lack thereof, about the law governing waiver, otherwise 
makes appellant eligible for the benefits sought.  

Basic eligibility for Chapter 35 benefits is established 
in one of several ways, including being the child of a 
veteran who has a total and permanent disability rating 
from a service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. § 21.3021 (2002).

However, eligibility for Chapter 35 benefits further 
requires that appellant reach his 26th birthday before the 
effective date of a finding of permanent total service-
connected disability.  38 C.F.R. § 21.3040(c) (2002).

The appellant was born in February 1974, and is the son of 
the veteran.

In a February 2001 rating decision of which the veteran 
was notified on March 6, 2001, the veteran was awarded a 
permanent and total disability rating based on a service-
connected disability effective May 16, 2000.

In February 2001, the RO received the appellant's original 
VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance, relating to a program 
of education he intended to pursue with an expected date 
of enrollment in October 2001.

The appellant reached his 26th birthday before the 
effective date of the finding of permanent total service-
connected disability.

The Board has carefully reviewed the record and initially 
notes that the eligibility provisions of 38 C.F.R. § 
21.3041 are applicable to this case, as the claimant is a 
child of the veteran.  However, 38 C.F.R. § 21.3040(c) 
specifically provides that to be eligible for such 
benefits, the veteran's child must not reach his 26th 
birthday before the effective date of a finding of 
permanent total service-connected disability, and it is 
undisputed that appellant reached his 26th birthday before 
the effective date of the finding of permanent total 
service-connected disability, which was effective May 16, 
2000.  In addition, appellant has not shown nor is the 
Board aware of any basis to exempt appellant from the 
application of this regulation.  Consequently, the Board 
finds that the appellant is not entitled to educational 
assistance benefits under Chapter 35 as a matter of law.

The Board acknowledges the contention that the veteran 
should have been awarded his 100 percent rating earlier 
than May 16, 2000, and that in that event, claimant would 
have been entitled to educational benefits.  However, the 
Board must point out that it currently does not have 
jurisdiction over any issue concerning the propriety of 
the May 16, 2000 effective date.  

Moreover, while the Board is sympathetic to the claimant's 
arguments, the Board notes that similar arguments were 
clearly rejected by the United States Court of Appeals for 
Veterans Claims (previously known as the United States 
Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") in Erspamer v. Brown, 9 Vet. App. 
507, 509-510 (1996).  In Erspamer, the Court found that 
the intent of that statute was clear on its face.  In that 
case, the appellant sought educational assistance under 
Chapter 35 for education he had completed several years 
prior to the RO granting service connection for the cause 
of the veteran's death.  The appellant in Erspamer argued 
that if not for the RO's delay in granting service 
connection for the cause of his father's death, that he 
would have been entitled to educational assistance for his 
education.  The Court rejected the appellant's arguments, 
holding that there was simply no legal basis for the Court 
to award educational assistance benefits many years after 
the period of eligibility, and to hold otherwise would 
conflict with the express intent of Chapter 35. 

In addition, even assuming that appellant or the veteran 
were misinformed about the law relating to entitlement to 
educational benefits (it is not entirely clear how the 
doctrine of waiver is relevant in a situation where the 
claimant has never been determined to be eligible for 
benefits), it has long been held that "[e]rroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits."  McTighe v. Brown, 7 
Vet. App. 29, 20 (1994), relying upon OPM v. Richmond, 496 
U.S. 414, 110 S.Ct. 2465, 110 L.Ed. 387 (1990).  The Board 
further notes that appellant does not qualify for an 
extension of what would have been his delimiting date (his 
26th birthday in February 2000) because he would have had 
to have commenced a program of education in the Chapter 35 
program prior to his 26th birthday.  See 38 C.F.R. § 
21.3041(e) (2002).

While the Board is cognizant of the claimant's arguments, 
the regulatory criteria and legal precedent governing 
eligibility for Chapter 35 educational benefits are clear 
and specific, and the Board is bound by them.

Under governing law, the appellant is simply not eligible 
for Chapter 35 benefits, and as the disposition of this 
claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to payment of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United 
States Code, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

